Title: Abigail Adams to Abigail Adams Smith, 10 February 1793
From: Adams, Abigail
To: Smith, Abigail Adams


My dear Child
Quincy Febry 10 1793
I received yesterday by way of Nyork your kind Letter of two dates october 28 & Novbr 8th a fortnight before I received a Letter sent by captain Bunyan I wrote you by mrs Jeffry & once since by way of Liverpool I designd to have written by the last vessel which saild in decbr but I waited to see how the Election would turn for v. P & the vessel saild without my getting a Letter on Board. no old Country has perhaps exhibited more intrigue & falshood than the Clintonian Party have done to influence this Election the Antifeaderal Party throughout N York Virginna North Carolina & Gorgia were indefatagable not to have any Scattering votes but to unite in one Man that he might be the more formidable competitor. in order to accomplish this they Represented the v. P. as a Man who by his conduct and his writings was endeavouring to introduce a Government of Kings Lords & commons, as a high Aristocrat, & Clinton as a man opposed to this system, the best Friend to the Libeties of the Country quite a democrat. the Party tried their Arts in N England but they were rejected with disdain and ten States tho not the most Numerous gave an almost unanimous vote, only 2 dissenters. their were a Number of very well written Peices upon the subject publishd in Fennos Gazett but mr Freaneu was all the time publishing the grosest falshood & abuse & that paper alone was circulated through the southern states with as much assiduity as ever Pains Rights of Man were by the Revolution society. the Jacobines as they have been justly termd considerd one Man in their way—could he be removed and in his stead the Personal Enemy of Hamilton Elected, then could they overthrow him & with him all his systems & Plans together with the constitution Such is the spirit of a Party who are mad with the cry of Liberty and eaquality, yet have they no Clergy to level no Nobilitity to anihilate all are intitled to the same natural Liberty have equally the protection of the Laws & Property is in the hands of so numerous a Body of the people that they cannot strike at that without striking at a majority of the people. they have no real cause of complaint, yet are they continually abusing the Government the officers of Government & Since the new Election they attack the President in an open & insolent Manner—abuse him for his Leves his Birth days & because he does not mix in society, abuse him because he does not advocate a further compensation to the officcers of the Army & even tell him that a greater misfortune cannot befall a country than the unanimous suffrace of his Countrymen as it tends to render him self important & supercilious and creates a Belief that the safety of the Government rests upon one Man—alass poor humane nature. yet how angry are they with the only Man who has had the courage to point out to them the Nature and disposition of the humane Heart, to tell them the concequence resulting from a Government not properly balanced & proving this doctrine by a Labourous reserch into Government both ancient & Modern the most virulent party Man of them all has not however dared to impeach eitheir the Honour the Honesty or the integrity of the v. P nor have they once charged him with seeking popularity. they are not all so honest as a Robert Levingstone of N york who said nothing vexd him so much in all the French Revolution & in the advocates for it here, as to see the fools by their conduct playing the Game into the Hands of that there mr Adams and proving the truth of his Books. Why said Benson to whom the observation was made, mr Adams reads the scriptures and he reads there that Man is as stupid as the wild Asses colt, mr Adams does not write the scriptures he only reads and believes. but enough of this. your Father Lodges at mr otis’s where he is as happy as he can be Seperated from his Family. the time is drawing nigh when he will return home for the summer. Thomas got through the summer better than I expected. he is very agreably Lodgd with a Quaker Lady whose good will he has secured as well as a Numerous Family connextion of Friends, from whom he says he receives every mark of kindness and attention. dr Rush tells him he has made his fortune by attaching the Quakers to him. he says he has found a most agreeable acquaintance with the young people of Both sexes and that the most accomplishd Women he has met with are in that society. forbiden the Amusements of the Gay world they turn their attention to the cultivation of their mind, & he hopes to convince me of the truth & justness of his observations by introducing a Number of them to my acquaintance When ever I reside again in that city.
I spent a fortnight in Boston, in Jan’ry you will be surprizd when I tell you it was my first visit there since my return from Philadelphia, but my Health sufferd such a shock last winter and spring, that I dared not go at all into company. I even found whilst I was there that the small deviations from the Regularity which I had been for several months habituated to affected me more than I could have supposed, and within this week past I have had a more regular & severe attack of the intermitting than for Many Months past. our society at Quincy is small but we enjoy it, and I have our good cousin Betsy smith who Nursd me so kindly last winter with me Louissa is my companion Polly Tailor my chamber maid a hired man & woman who Love each other cordially & mean matrimony soon; James is my Postilion & Prince my footman I ought not to have forgotten Becky Tirril whom I have taken to bring up in the List of my domesticks, all of whom are Good in their Particular Provinces these constitute my domesticks and I have not lived so quiet a Life so perfectly to my mind Since you made one of a small Family at the foot of Pens Hill in former days— your Brother visits me some times and keeps sunday with me. your venerable Grandmamma who is now sitting by me desires me to present her kind Love to you and tell you she longs to see you & the dear Boys. she has her Health better than for several years past which I in some measure attribute to the attention I have been able to pay to her this winter. your Friend mrs Guile is disconsolate. she has retired with her daughter to malbourough taken a chamber in a House next to her sister Packard, where she refuses to be comforted, will not see her acquaintance or mix at all in society. her two sons She has placed with mrs Cranch who has a young Clergyman as a preceptor to them and Cornelias. I wish my two Grandsons were with them. they are two very likly children Ben both reads & writes well he is very like his Father. Josiah is all the mothers mildness animated with her vivacity. Richard sometimes joins the Party and a droll peice of solidity he is. Mrs Norten spent a day or two with me the last week she desires me to remember her kindly to you, says her conscience accuses her for not writing to you. Lucy has been here there & every where—but at Quincy. I believe she has not been at home more than three weeks for many Months— William is getting fast into Buisness at Haverhill. mrs Guile has laid upon him the Guardianship of her sons. your Aunt Shaw was well when I last heard from her. When I was in Town all your acquaintance inquired kindly after you. Mrs storer always expresses a sincere attachment to you mrs smith is the kind amiable Benevolent woman her last son she named for our dear uncle. she has four children. I visited mrs Gill & she sent for me to take Tea we talkd much of her sister and Neice. she told me that she felt alone in the world and longd to have her Neice come to this Country. she wisht I would consent to send my son for her and then we would make a match, laughingly said she would propose it to him. she sent her maid up stairs for Marys minature that I might tell her if I thought it a likness I pronouncd it a very good one. she treated me with great Hospitality & politeness & urgd my going to Prince Town next summer— mr Gill was then there. she expresst great anxiety for her Sister and affection for her Neice.—
I hope you will return in the spring. we are a scatterd Family. Charles I had a Letter from last week he is still with the Baron whom he speaks of with the sincerest affection and esteem. Remember me affectionatly to the col. tell william I have not any token of remembrance to send him, but he must not forget me I loved his little dog for his sake and John that he shall have the best Lamb in my flock if he will come home & live with me. Josiah Guile says he knows why I love him, because William is near his age & bigness. tell him that Josiah can read in his Testament like a Man
Remember me to all our Friends both in London & Clapham I fear mr Hollis will Root me out of the Hyde if I do not write to him & substitute some French Plant in my Room, but tell him I claim a place there as one of the Rights which belong to me for I have not ceased to respect & Love him tho I have been too neglegent in personal assurences of it and tho we do not agree in politicks, we unite in wishing happiness to all Mankind. you will see by our Newspapers how citizen Mad our people are, and what a jubelee they have exhibited for the success of the French Arms over the Prussians & Austerians. when they establish a good Government upon a solid Basis then will I join them in rejoicing, tho the 17 Centry is staind with their crimes & cruelties
I am my dear daughter most tenderly your / affectionate Mother
A Adams
